OFFICE   OF TNP: ATTORNEY         GENERAL   OF TEXAS
                             AUSTIN




Xono?nblo0. 8. Uamorr
stat. Aodltor
hurtia~ Tou,       .




                                          rlpt of your latter OS
                                          of thi8 drpartmat apon
                                           48 length fro8 low

                                          atrrprutatloa0S


                         of that Bill iua48 rolmin~n(
                        on   So?   the   owrat     blonnlum




     tioard Bdoa     18, Ohaptor 818 OS thi 40th Lo lr-
     latur8 *rhaW 'inno .ny nli*ro    the Iltate Au4 f to?
     from the dutirr  aad nr~onrlbllitleo OS rodit&
Hoa, 0. II. Oataerr, P8go t


      the Tour Priroa         8ptu      the 8am8a8 rtrry        othrr
      department, board,         burrau or lnrtltutloaof thlr
      Stat8    *.

             “The full meanly of thuo prorlmlow ln
      Seaat blll 80. g? 18 not 8ntlr~l~olwr to 80.
      -8   intW&W@td%On     18 that    in 8ffrOt SIOtion l0
      oi Cha to? 818 ha8 boon       ropralrdand that the
      80,lrOt PII6 Of 8 Pd8On APaltO? 18 llOUUp t0 the
      maw Autdltor - that 8UOh Prl#OnAUditOT beOolw8
      aa A8818taatStat0 AUdItOr or that (whloh mean8
      the 8aIW thing)    aa ArrirtantState Auditor rhould
      001 bo aBri&ned    a8 P?i8On    AUditOr.   The p?@8@at
      PriBOA rualtor 8OOrn8to bo under thlr lmprr88loa.
      The iaot th a the t lpproprlatlon 18 tran8formd
      oould moan that thlr 18 trua, bat the Seotloa 16
      of Seaat Bill No. 87 do88 not rpgear to m8 to
      mea0 that. In the Approprlatloos for the next
      blennlum,8optomb.r 18t, 1945 to Augurt Slrt,
      19415, thrrr l8 lnoludod(111 appropriation      ior a
      Priroa Auditor at 8S,000.00per year,         the 8amo
      a8 in the ourroat AppropriationAot.
           *Plea88tall u8 four lnterprrtatloa  ot the
      rrlatloa8hip brtweu  the Btato Auditor 8nd the
      P?l8Oa Br8tOm Auditor undrr the pr88Oat laW8.
      Whatova? It may br will of oo~rm be ratlrfaotory
      I; 08 but wa orrtalal nrrd to know jart what it
         w and at your oar1il8t porrible00111011181108,~
               seotloar1 and ib 0r Gmrtr Bill Ro. c7 rarpeotlr817
prOtia8   a8    f 0110883

               “x0080   Biu   ROr    170,   Chrpt8?   91   Or   the
      Aotr of thr ?lrrt Called Se88lon of &h. 418t
      Legirlaturooi the Btatr of T8xa8, loe9, be and
      thr 8~8 18 hrrebr ropealrd,8aTo and lroept
      that the Btatr Auditor aad trrioirnofExpert
      and hi8 Ompl0~0088h8ll OOatlaU8t0 dlrohargo
      the ruaotioaror the Off108 undrr  suoh HOllM
      Blll'#o~.170 Until a Mate Auditor  ha8 bun
      appointedand ha8 qualirlrdttndorthe tom88
HO& c. & ~bTM88, P.S. 8


     Or   thi8     Alot.   Upon tha pulliioatlos ot a
     Stat.       Auditor   uador the t.rA8 Of thi8   AOt
     aar fWd8 ranrlaingla the rpproprl8tloatar
     th. aurraat blrnnlwm for th8 OffI    of Stat.
     Auditor  aad Mflol.aoy txpert aad to? the
     Auditor   ptotid#d     in Seotlon 18, Ohaptor     rele,
     liOt8, R.gU1.r     S.B#iOa,  40th ti&i#l.tUr@,        B.r
     be U8.d by and a ?#lpproprlatod for the Off108
     Of Sate AUditO? ~torldadto? in thi8 AOt, 8ub-
     j.Ot t0 th. p?OTi8iOa8h.r.Oi. In addition
     th#?. 18 heroby lpproprlatod ior tha rmalnder
     oi th. Ourr.ntblonnlum th. 81111of Flrt8.n
     Bundrrd ($1500.00)Doll.?8 or 80 muoh ther#Ot
     am, togetherwith appropriation8tranr~rrrsd,
     I. neoesoargto pay th. Stat. Auditor th. aal-
     ary her.ln.itarpror1d.d.~
           "Th. prOViBiOn8Oi SoOtion 18 Of Chapter
     212 Of ROUB. Dill fQ0.59, &Of@ Of the Regular
     ~88iOXl Or tho 40th ~~i#htU?.,   Bh11 iB n0
     way ?.li.V. the Stat8 Auditor from th. dutI.8
     and ~08p0n81bi~iti.8Of auditing  th8 TO188
     P?i8On Sy#t.Jlltho 8-O a8 aTerr other depart-
     meat, board, bureau (f ln8tltutlon0r this
     Itate.”
          Seotloa 18 or Chapter 212 Or Rouer Bill No. 59,
dot8 Or the R.&th? ~.88iOB Of the 40th Leei8lature,prOTid.8
ior the appointmentbr the AttOrMf   Oener81,Trea8ur.rand
c0m troller of a permnnent auditor ror the prl8oU 8yot.m.
It fa the duty 0r ruoh auditor to aaait all looount8
tOUOhBr8, p.yrOll# and 811 other bUBlilO88t?M8aOtiO~8 Of
the prlron 8fatw8,and to ohook .ll p?Op.rt7   Mterlal   and
8upplI.8 raO.1v.dand 418porod of by or within the prlroa
8~8t.Ql.
         AD 80 aptly .Xpr.##.d in YOU? r#qU.#t  SOOtiOn 1
0r senate Bill no. 27 transrorran7 fund8 rmm&lng In the
appropriationror the ourrant bienniumtar the State Primon
Audltor to the oiilo. of State Auditor. Thfa would In ri-
fm&mean that the otrloe of State YrIroa Audltor warnabol-
        Yet, Srotlon 26 of Senate Bill lo. 27 jU%itam atrong-
17 inkat     that the prOtiBiOn8Oi meld S'.OtiOn18 Oi Chapter
                                                                        .
                                                                    -       ,




    H0a. C. H. Cdvnsss,Pa84 4


    212 Of the AOt8 Of the 40th Legl8laturearm #till In roror
-   after  th elifrotltedate of Senate Bill No. 27, we oaa
    rradll~ lP p r @ hthe
                        @ Adqu@W IA hour mind oroatrd by th)
    laagru(lr Of th.8. p?OVi@iOA# Of this bill with r.6.M. to
    the Q?.8Mt @tatus Or the State PT18ali Auditor and th8 re-
    lation between ruoh auditor ail the (Itate Auditor.
               The ultimateaim IA ooartrully   a rtatutr 18 to
    att8& to asoertalnthe true le~I8l.tltrintent.        m# oan
    thlnk or no better nmthod In int.rprrtlagthlr pertioular
    bill In order  to d#termin@the Intent of the Legislature
    to th. questionunder di@OU@.~Onthan to rarer to the Lb&#- ,'
    h?&$t jOWild end reOOra8; to d0 80 18 a .$&&a   0      pro- Y
                            39 Tor. Jur., peg08 23 and 232 am
              W. qUOt0 frC%fi
    r0im; I
                      When the meaning 0r a rtatuta 18 la doubt,
             r@i@rOnO8araybe made to lel;l8latlrrournal8and
             rooordr     In order to a8oertalathe himlory of the
             jt.88.&.    Or the aOt, t0 OlBrifJit, O? to di80108.
             the Intention0r the LoglsZatura. Ereoutitrmea-
             #ag@# to the l.gielatlrrbody, debateran& oom-
             alttra report8 may be 00n8140r@d. . . .=
    Aooord:  R.6 Biter Rat. Bank t. Tergu8oa,192 6. W. 1088,
    jodgnant arrim#a 206 8. 1. 929,  109 Tax. 287; Nartla v.
    Sheppard,129 Tax. 210, 102 8. W. (Ed) 1098.
              UO #hati,  am bri.fl~ ae pO88ibl4,t?aO. the b&8-
    latlre hl8tO?y;oiSenate Bill Ao. 27 lnrofar   am lt I8 p8rtlneat
    to the qU.#t+l# und.? OOAbidbratioA.A@ pT.80At.dto the
    senate and ‘duuae oi Repr88entatlve8 aad a8 reportedrrom
    their rorpsotl~eConmltteer,the.tItleor oaptlon of 8enate
    Bill Ho. 27 read In part a8 rOihW8:
                  *An Aot provldln&a more brrioibnt    ri@Oal
             BfBtu  ror the Stat0 0r Taxar~  oreatinga Leglr-
             l.tlr. Audit CommIttab; rrp8allngHous Bill No.
             170, Ohaptar 01 Acts of the Yirrt Called S@e8ion
             Of the 418t L.gi@latW@ M6 88OtiOa 18. chaPt@?
             212. aotr. R.gular 6888

             tlaue to diaoharg.the dutl.8 Of th.lr OfiiObB
?iOU. c.        If.    C.VU.88,      L’re@ 6



         uadb? Nw84 Bill Rd. 170 .nd 5eotloa18 above
         matloae4 until . state Auditor I8 releotsd




                      Sootton     16 of Sbnate Bill 1:o.27 at this 8tagr oS
it8 QB##~&. ?..d:
             *5eotlan 18 or Chuptar 212, Rouaa nil1 );a.
         59;AOt8 ti the i:s&d.er ~.ealon of the 40th LegSa-
         lature, I8 heroby repOalobg prctlded, Borovsr,
         that the Auditor protldod                      in cuoh Act shall OOD-
         tiM.          t0   Q.?rO~     the     duties     Of   h!8 OlTiOO Until
         a State Auditor bar bean spgolntedand                         quolifisd
         under the t.m.  of thi8 hot..
          .dt.r   tho bill wee favorablyrewrted to the i!OU#.
0r hrpre~8ntstIreo,    rursrat     wmizmts       ram  mew    Iron the
$100~ aM wore adopted,         none of rhfoh ha6 any lmfortant bar-
lag upon tho pr40184     que8tlo5     t4mi.r dlrous8lon.  The Senate
rufusdb to oon0ur la the 3auae amon&=aatuand roqueoteb ap-
polntmoat0r Y Confer*aoeComlttoa, I?.lah roqueat us. crant-
od by the Hour..     The rerult of the wnfrrenor uaa the final
~u888~0 by both iiUUM8       or S4n.t. IjillNO. 27 in it8 &@.@.At
form.

                  It .I11 be notod ia the tltl. of our preoont bill,
%otioa          18, Cbhpter Z?lZ:,
                                 Acta. Kepllar ~eoslonof tho 40th
l.~irhtUr.          18 not rugsslod; there I8 no QrOVl8ion that the
:ri#OU     Auditor           shall    05;ltiZlUO t0 diSOh.rg.        t18 dIlti86   Und.2
;aotlon 10 until e ";tetcAu&ltor     1s celsotcdand pUSiifi@@
unCer   the AOt’ and nc ~ravlalonprovldln~that ono rull tlmb
f&.#i#~At   8UdhOr   Or CI lOyO@ be
S*otion lb 0r s'.oats    E E11 x0. 27 59
L;eot,Ion li?18 rapoalad,but to the
tr.4 QrOti8iOZlBOr DUO% 6'JOtiOll Ohbll ia 00 Way rOli.+O tho
S+,et.Audit- Srcrcth. dUti.8 and tssPOn8ibi~iti.o     0r audltlw
Bon. a. K. C8tn.88,page         6



the Riron 6y8tem the 8ame 88 anr other inrtitutioaof thlr
stat.. Thlr ooaplrte XeTrrral ot torn with rsforanoa to
repealingraid 8eotlon la and rupplantlngan arslrtantetato
Auditor ior Oh8 Priron Auditor la oon~lnofngrrldmao that
lt ua8 not the lntmt OS the Legirlaturrln th8 rlnal pa8sag8
of Sonate Bill lto. CI to ropeal that portion or thr law
or8atiag   the Stat8   Priron   Auditor   but   wthrr        that    hi8     status..
woul4 remain a8 war befon the peeago of Qenatr Bill No. 21
lxoopt that  hlr oftloo would br robjrot  to belly lu4ltad by
the Stat8 Auditor.    Furth8rmora,in the appro rlatlon  bill.
for tbr prarent blenalum, thrrr 18 an appropr Pmtlon for a
Stair Prlron Auditor.    In rlrw of thr fomgolng, we f881
oonrtnlnsd to hold that 88natr Bill Ho. 20 did not rrpoel
Goation 18, Chapter 212, hate OS the 40th Legirlatura.
          Tou are thersforoadil8d that      it 18 the o lnion
otthi   dopartmont  t&t        the prb88nt law8 tb 8?atr
                           undo?
Prloon AuditOr  18 appotntrd    in
                                aooor(lana8  with the prorlrion8
OS Sroflon 18, Chapter212, Aotr of the 40th Lo lrlatur8,and
that it 18 tha duty of the 8tata Auditor to aud ft the Taxar
Prlron Sy8tom the ease a8 lvrry other dspartaent, board, bu-
reau or institutionof thlr Stat8.

                                                     Tourr     very        truly

                                                A'TTORNtY6ENERALOFTEZA~

                                                 -    I
                                                              Fro6    C.     Chandler
                                                                            A88irtant


                                                              Robert 0. XOOh